            Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GAYLON W. STAMPS,
                                                     Case No.: _________________
                    Plaintiff,
                                                     COMPLAINT
        -against-
                                                     DEMAND FOR JURY TRIAL
 ENDURANCE INTERNATIONAL GROUP
 HOLDINGS INC., JEFFREY H. FOX,
 JAMES C. NEARY, ANDREA J. AYERS,
 DALE L. CRANDALL, JOSEPH P.
 DISABATO, TOMAS GORNY, PETER J.
 PERRONE, CHANDLER J. REEDY, JUSTIN
 L. SADRIAN, and ALEXI A. WELLMAN,

                     Defendants.



       Plaintiff, Gaylon W. Stamps (“Plaintiff”), by the undersigned attorneys, for this complaint

against Defendants, alleges upon personal knowledge with respect to Plaintiff, and upon

information and belief based upon, inter alia, the investigation of counsel, as to all other

allegations herein, as follows:

                                   NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Endurance International Group

Holdings, Inc. (“Endurance” or the “Company”) and the members of the Company’s board of

directors (collectively referred to as the “Board” or the “Individual Defendants” and, together with

Endurance, the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United

States Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9.

Plaintiff’s claims arise in connection with the proposed merger (the “Proposed Transaction”) of

Endurance and Clearlake Capital Group, L.P. (“Clearlake”).



                                                1
            Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 2 of 21




       2.        On or about November 2, 2020, Endurance announced that it had entered into an

agreement and plan of merger, pursuant to which Endurance would merge with and into Clearlake

(the “Merger Agreement”).        Pursuant to the terms of the Merger Agreement, Endurance’s

shareholders would be entitled to receive $9.50 per share in cash for each share of Endurance

common stock they owned (the “Merger Consideration”).

       3.        On or about December 1, 2020, in order to convince Endurance’s public common

stockholders to vote in favor of the merger, the Defendants authorized the filing of a materially

incomplete and misleading Schedule 14(a) Preliminary Proxy Statement (the “Proxy”) with the

Securities and Exchange Commission (“SEC”).

       4.        In particular, the Proxy contains materially incomplete and misleading information

concerning the background of the Proposed Transaction and the valuation analyses performed by

Endurance’s financial advisors, Centerview Partners LLC (“Centerview”) and Goldman Sachs &

Co. LLC (“Goldman Sachs” and together with Centerview, the “Financial Advisors”) regarding

the Proposed Transaction.

       5.        The Proposed Transaction is expected to close in the first fiscal quarter of 2021 and

the special meeting of the Company’s shareholders to vote on the Proposed Transaction is

forthcoming. Therefore, it is imperative that the material information that has been omitted from

the Proxy is disclosed prior to the special meeting, so Plaintiff can properly exercise his corporate

voting rights.

       6.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Endurance’s




                                                  2
               Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 3 of 21




public common shareholders sufficiently in advance of the upcoming shareholder vote or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                    JURISDICTION AND VENUE

          7.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

          8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

          9.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Endurance’s securities trade on the Nasdaq Global Select Market

(the “Nasdaq”), which is headquartered in this District, rendering venue in this District

appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting

cases).




                                                   3
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 4 of 21




                                          PARTIES

       10.    Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Endurance common stock.

       11.    Defendant Endurance is a Delaware corporation with its principal executive offices

located at 10 Corporate Drive, Suite 300, Burlington, Massachusetts. The Company’s common

stock trades on the Nasdaq under the ticker symbol “EIGI.”

       12.    Defendant Jeffrey H. Fox (“Fox”) is, and has been at all relevant times, the

Company’s Chief Executive Officer and a director of the Company.

       13.    Defendant James C. Neary (“Neary”) is, and has been at all relevant times, the

Chairman of the Board of Directors of the Company.

       14.    Defendant Andrea J. Ayers (“Ayers”) is, and has been at all relevant times, a

director of the Company.

       15.    Defendant Dale L. Crandall (“Crandall”) is, and has been at all relevant times, a

director of the Company.

       16.    Defendant Joseph P. DiSabato (“DiSabato”) is, and has been at all relevant times,

a director of the Company.

       17.    Defendant Tomas Gorny (“Gorny”) is, and has been at all relevant times, a director

of the Company.

       18.    Defendant Peter J. Perrone (“Perrone”) is, and has been at all relevant times, a

director of the Company.

       19.    Defendant Chandler J. Reedy (“Reedy”) is, and has been at all relevant times, a

director of the Company.

       20.    Defendant Justin L. Sadrian (“Sadrian”) is, and has been at all relevant times, a




                                              4
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 5 of 21




director of the Company.

       21.      Defendant Alexi A. Wellman (“Wellman”) is, and has been at all relevant times, a

director of the Company.

       22.      The Defendants identified in paragraphs 12 through 21 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with the Company, the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                 Background of the Company and the Proposed Transaction

       23.      Endurance is a publicly traded Delaware corporation and leading provider of cloud-

based platform solutions that helps millions of small businesses worldwide with products and

technology to enhance their online web presence, email marketing, business solutions and more,

operating a family of brands including: Constant Contact, Bluehost, HostGator, and Domain.com,

among others. Headquartered in Burlington Massachusetts, Endurance employs over 3,800 people

across the United States, Brazil, India, and the Netherlands. Endurance’s common stock trades on

the Nasdaq under the ticker symbol “EIGI.”

       24.      Prior to the announcement of the Proposed Transaction, Endurance had excellent

growth prospects.

       25.      For example, on July 30, 2020, just a few months before the Proposed Transaction

was announced, Endurance issued a press release entitled Endurance International Group Reports

2020 Second Quarter Results and Announces the Acquisition of Retention Science that announced

that the Company was poised for continued and sustained growth even in the face of the “backdrop

of significant macro-economic disruption due to the COVID-19 pandemic,” stating in part:




                                                5
          Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 6 of 21




               “Against a backdrop of significant macro-economic disruption due to the
               COVID-19 pandemic, we are encouraged by the resilience of small
               businesses and their drive to adapt. As we noted in our preliminary update
               two weeks ago, we see secular demand for our products and services and
               are pleased with our subscriber additions and revenue growth,” commented
               Jeffrey H. Fox, president and chief executive officer of Endurance
               International Group.

               "As we execute the second half of 2020, we remain focused on investments
               that we believe will increase the value we deliver to our customers,
               including an expanded solution set. As such, we are pleased to announce
               that we signed an agreement to acquire Retention Science, an AI-driven
               provider of e-commerce email marketing services.”

               Retention Science Acquisition

               Retention Science is located in Santa Monica, California. Under the terms
               of the definitive merger agreement, Endurance will acquire Retention
               Science for approximately $35.0 million, consisting of $17.5 million to be
               paid in cash upon close and the remaining $17.5 million to be paid in a
               combination of deferred consideration and earnouts over the next three
               years. The closing of the transaction is subject to customary closing
               conditions and is expected to close on or before August 15, 2020.

               “We are excited to add the Retention Science team to Endurance and to our
               digital marketing business. The Retention Science platform allows us to
               complement our e-commerce capabilities following the acquisition of
               Ecomdash last year, and supports our strategic focus on investing to expand
               our total addressable market,” continued Mr. Fox.

       26.     Thus, the Proposed Transaction comes at a time when Endurance’s future success

was not fully reflected by its share price. As a result, the Proposed Transaction will “compensate”

the Company’s stockholders with cash that fails to adequately compensate them for the intrinsic

value of their shares.

       27.     Despite Endurance’s intrinsic value and growth prospects, the Individual

Defendants are agreeing to a merger that cashes out the Company’s stockholders and deprives

them the ability to partake in the Company’s growth. The Individual Defendants breached their

fiduciary duties owed to the Company’s stockholders by agreeing to the Proposed Transaction for




                                                6
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 7 of 21




the unfair Merger Consideration and allowing the unfair and flawed sales process to unfold in the

manner that it did, which will cause Plaintiff and the Class to receive an inadequate Merger

Consideration.

The Proposed Transaction

       28.       On November 2, 2020, Endurance issued a press release announcing the merger

agreement:


                      Endurance International Group Announces Agreement to be
                     Acquired by Clearlake Capital Group L.P. for $9.50 per Share

                 November 2, 2020 07:30 ET

                 BURLINGTON, Mass., Nov. 02, 2020 (GLOBE NEWSWIRE) –
                 Endurance International Group Holdings, Inc. (“Endurance” or the
                 “Company”) (Nasdaq: EIGI), a leading provider of cloud-based platform
                 solutions designed to help small and medium-sized businesses succeed
                 online, announced today that it has entered into a definitive merger
                 agreement to be acquired by affiliates of Clearlake Capital Group L.P.
                 (“Clearlake”) in an all cash transaction valued at approximately $3.0 billion
                 including outstanding indebtedness.

                 Under the terms of the definitive agreement, which has been unanimously
                 approved by the members of the Endurance Board of Directors, affiliates of
                 Clearlake will acquire all of the outstanding common shares of Endurance
                 for $9.50 per share in cash. The purchase price represents a 79% premium
                 over Endurance’s unaffected share price of $5.30 as of September 25, 2020,
                 the last trading day prior to media speculation about a potential transaction,
                 and a 64% premium to its closing share price on October 30, 2020 of $5.81.

                 A special meeting of Endurance shareholders will be held promptly
                 following the filing of a definitive proxy statement with the U.S. Securities
                 and Exchange Commission (the “SEC”). Certain affiliates of Warburg
                 Pincus and Goldman Sachs Private Equity Partners have entered into a
                 voting agreement committing them to, among other things, vote
                 approximately 36% of the outstanding shares of Endurance common stock
                 in favor of adopting the acquisition agreement.

                 “We are pleased with this agreement which recognizes the value of our
                 multi-brand scale platform. We are proud to serve approximately 5 million
                 customers worldwide as a provider of solutions that help small and medium



                                                  7
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 8 of 21




              businesses succeed online and enhance the value of their customer
              relationships,” said Jeff Fox, President and Chief Executive Officer of
              Endurance.

              “The Endurance family of brands has built a leading position in the large
              and growing cloud hosting, domain, and digital marketing software space.
              We look forward to partnering with this talented team and supporting its
              long-term strategic plan to drive growth through its focus on customer
              value. We are excited to leverage Clearlake’s O.P.S.® framework to help
              the Company fuel growth both organically and through acquisitions,” said
              Behdad Eghbali, Co-Founder and Managing Partner, and James Pade,
              Partner at Clearlake.

              The proposed transaction is expected to close in the first quarter of 2021
              and is subject to approval by Endurance shareholders, along with the
              satisfaction of customary closing conditions (including antitrust regulatory
              clearance). Clearlake will finance the transaction with a combination of
              committed equity financing from the Clearlake funds and has secured
              committed debt financing for the proposed transaction, which is not subject
              to any financing condition. Upon completion of the acquisition, Endurance
              will become a wholly owned affiliate of Clearlake.

              For further information regarding the terms and conditions contained in the
              definitive merger agreement, please see Endurance’s Current Report on
              Form 8-K, which will be filed in connection with this transaction.

              Given today’s announcement, Endurance is releasing its third quarter 2020
              financial results concurrent with this announcement. The Company does not
              intend to hold a conference call on Thursday, November 5, 2020 to discuss
              earnings as previously announced.

              Centerview Partners and Goldman Sachs are acting as co-financial advisors
              and WilmerHale as corporate counsel to Endurance.

              J.P. Morgan, BofA Securities, Deutsche Bank Securities, and UBS
              Investment Bank provided committed debt financing, and alongside
              Rothschild & Co and Lazard acted as financial advisors to Clearlake. Sidley
              Austin LLP is serving as corporate/M&A counsel and Kirkland & Ellis LLP
              as financing counsel to Clearlake.

The Preclusive Deal Protection Devices

       29.    To the detriment of the Company’s shareholders, the Individual Defendants agreed,

in the Merger Agreement, to certain onerous and preclusive deal protection devices that operate




                                              8
            Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 9 of 21




conjunctively to make the Proposed Transaction a fait accompli and all but ensures that the

Proposed Transaction is consummated and that no competing offers emerge for the Company.

       30.      The Merger Agreement is protected by “no-shop” provisions that prohibits, except

under extremely limited circumstances, the Individual Defendants from engaging in discussions

or negotiations relating to proposals regarding alternative acquisitions or business combinations.

       31.      These no-shop provisions also require the Board to provide Clearlake written notice

of any Acquisition Proposal and further requires the Board to provide prior written notice of its

intention to terminate the Merger Agreement in favor of any Superior Proposal and negotiate with

Clearlake following receipt of the notice, so that Clearlake has the opportunity to adjust the terms

and conditions of the Merger Agreement so that the Acquisition Proposal ceases to be a Superior

Proposal.

       32.      In addition, the Merger Agreement provides that the Company will be required to

pay a termination fee of $37,393,000.00 with respect to any termination under the no-shop

provision.

       33.      Ultimately, these preclusive deal protection devices restrained and continue to

restrain the Company's ability to solicit or engage in negotiations with any third party regarding a

proposal to acquire all or a significant interest in the Company. The aggregate effect of these

preclusive deal protection devices, viewed in light of the materially inadequate consideration

offered for the Company’s shares in the Proposed Transaction and the flawed and conflicted

negotiations process, supports an inference that the Board was not acting in good faith in approving

the terms of the Merger Agreement.

       34.      Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that the Company’s shareholders will continue to suffer absent judicial




                                                9
          Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 10 of 21




intervention.

The Proxy Omits Material Information

         35.    On or about December 1, 2020, in order to convince the Company’s public common

shareholders to vote in favor of the Proposed Transaction, the Defendants authorized the filing of

the materially incomplete and misleading Proxy with the SEC, in violation of Sections 14(a) and

20(a) of the Exchange Act.

         36.      Specifically, the Proxy omits two types of material information: (i) information

regarding the background of the Proposed Transaction; and (ii) financial information that renders

the Financial Advisors’ fairness analysis materially false, misleading, or incomplete.

         A.     The Proxy Omits Material Information Regarding the Background of the
                Proposed Transaction

         37.    The Proxy fails to provide material information regarding the background of the

merger that implicates the Individual Defendants’ potential conflicts of interest and the possibility

that the Merger Consideration is inadequate.

         38.    The Proxy fails to disclose: (i) when the Financial Forecasts through fiscal 2023

were prepared, and (ii) when the fiscal 2024 and 2025 extrapolations were “subsequently

prepared.” Given that the “subsequently prepared” extrapolations suggest tepid growth in fiscal

2024 and 2025 relative to the strong growth projected through fiscal 2023 and were not provided

to prospective bidders, it appears that these extrapolations were prepared as a last-minute measure

to help justify the Merger Consideration and do not fairly value the Company. See, e.g., Azar v.

Blount Int’l., Inc., No. 16-cv-483-SI, 2017 U.S. Dist. LEXIS 39493, at *20-25 (D. Or. Mar. 20,

2017).

         39.    The Proxy fails to disclose whether Party A specified the “nominal amount” by

which it may be been able to increase its proposed purchase price on October 30, 2020 and, if not,



                                                 10
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 11 of 21




why the Board determined that Party A should not be informed that Endurance would be willing

to grant a short period of exclusivity to a counterparty that would increase its price to $9.50 per

share. Indeed, at the time, Party A’s proposed price ($9.16 per share) was greater than Clearlake’s

($8.90 per share) and Party C’s ($8.75 per share) and an increase to $9.50 per share would be an

increase of approximately 3.7%, just the sort of “nominal amount” that may have been

contemplated by Party A.

       B.      The Proxy Omits Material Financial Information that Renders the Company’s
               Financial Advisors’ Fairness Analysis Materially Misleading

       40.     The Proxy also omits material information that renders the Financial Advisors’

Fairness Analysis materially misleading.

       41.     The Proxy describes the Fairness Opinion and the various valuation analyses that

the Financial Advisors performed to render its opinion but fails to provide enough information

regarding the necessary data, support for conclusions, or the existence of, or basis for, the

underlying assumptions that underpin the fairness opinion. Specifically, the Proxy does not

disclose enough information regarding the financial projections, inputs, and assumptions for

various financial valuations. Without this information, stockholders cannot replicate the analyses,

confirm the valuations, evaluate the Financial Advisors’ opinion that the Merger Consideration is

fair, or accurately assess the reliability of the Fairness Opinion. The informative value of the

Fairness Opinion is not in its conclusions, but in the valuation analyses that support them. Thus,

the key inputs, which are intrinsically baked into those conclusions, must also be fairly disclosed.

       42.     With respect to the Financial Forecasts on Page 66, the Proxy fails to disclose the

following line items used to derive the Adjusted EBITDA, Unlevered Free Cash Flow (Cash

EBITDA—CapEx), and Unlevered Free Cash Flow projections used by the Financial Advisors in

the Discounted Cash Flow analyses: (i) Operating expenses, (ii) General and administrative



                                                11
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 12 of 21




expenses, (iii) Stock-based compensation expenses, (iv) Change in net working capital, (v)

Depreciation, (vi) Capital expenditures, (vii) Changes in deferred revenue, (viii) Changes in costs

of goods sold for domain registration fees, (ix) ASC 606 adjustments to sales and marketing

expenses, and (x) any other items used to derive these projections. With respect to financial

projections, directors are obligated to provide complete valuation metrics to shareholders,

particularly in cash-out transactions where non-GAAP metrics were used by the banker, since such

metrics are not uniformly defined and shareholders are therefore unable to assess the utility and

legitimacy of the actual metrics without seeing the underlying components.

       43.     With respect to Centerview’s Selected Public Company Analysis beginning on Page

53, the Proxy fails to disclose (i) the objective criteria that Centerview relied upon in deeming the

selected companies “similar” to the Company, (ii) the individual multiples for each of the selected

companies, and (iii) Centerview’s full rationale and basis for selecting a 2021E Adjusted EBITDA

multiple range of 7.0x to 8.5x.

       44.     With respect to Centerview’s Selected Precedent Transactions Analysis beginning

on Page 53, the Proxy fails to disclose: (i) the objective criteria that Centerview relied upon in

deeming the selected transactions “relevant,” (ii) the individual multiples for each of the selected

transactions, (iii) Centerview’s full rationale and basis for selecting a range of 8.0x to 11.0x Last

Twelve Months Adjusted EBITDA to value the Company, and (iv) whether the stated “TEV /

NTM Adjusted EBITDA Multiples” implied by the precedent transactions were actually based on

the target companies’ Last Twelve Months Adjusted EBITDA or based on the target companies’

Next Twelve Months’ (“NTM”) Adjusted EBITDA and, if actually based on NTM multiples,

Centerview’s rationale and basis for evaluating precedent transactions based on the target

company’s Next Twelve Months Adjusted EBITDA multiples but valuing Endurance based on the




                                                 12
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 13 of 21




Company’s Last Twelve Months Adjusted EBITDA multiple.

       45.     With respect to Centerview’s Discounted Cash Flow Analysis (“DCF”) beginning

on Page 55, the Proxy fails to: (i) fully disclose Centerview’s rationale and basis for selecting

discount rate ranges of 9.0% to 10.0%, (ii) fully disclose Centerview’s rationale and basis for

applying a range of Adjusted EBITDA terminal multiples of 7.0x to 8.5x and Adjusted EBITDA

growth rates of 3% and assuming an Adjusted EBITDA margin of 29.3%, and (iii) provide a

sensitivity table that presents the derived enterprise values across the full range of discount rates

and exit multiples.

       46.     This information is material to the Company’s shareholders, and the omission of

this information renders the summary of the Discounted Cash Flow Analysis incomplete and

misleading. As one highly-respected law professor explained regarding these crucial inputs, in a

discounted cash flow analysis a banker takes management’s forecasts, and then makes several key

choices “each of which can significantly affect the final valuation.” Steven M. Davidoff, Fairness

Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount

rate, and the terminal value…” Id. As Professor Davidoff explains:

               There is substantial leeway to determine each of these, and any change can
               markedly affect the discounted cash flow value. For example, a change in
               the discount rate by one percent on a stream of cash flows in the billions of
               dollars can change the discounted cash flow value by tens if not hundreds
               of millions of dollars….This issue arises not only with a discounted cash
               flow analysis, but with each of the other valuation techniques. This dazzling
               variability makes it difficult to rely, compare, or analyze the valuations
               underlying a fairness opinion unless full disclosure is made of the various
               inputs in the valuation process, the weight assigned for each, and the
               rationale underlying these choices. The substantial discretion and lack of
               guidelines and standards also makes the process vulnerable to manipulation
               to arrive at the “right” answer for fairness. This raises a further dilemma in
               light of the conflicted nature of the investment banks who often provide
               these opinions.

Id. at 1577-78 (emphasis added). Without the above-mentioned information, the Company’s



                                                 13
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 14 of 21




shareholders cannot: (i) evaluate for themselves the reliability of the Discounted Cash Flow

Analysis, (ii) make a meaningful determination of whether the implied equity value ranges

properly value the Company or were the result of an unreasonable judgment by the Financial

Advisors, or (iii) make an informed decision regarding whether to vote in favor of the Proposed

Transaction.

       47.     With respect to Centerview’s Premia Paid Analysis beginning on Page 56, the

Proxy fails to disclose: (i) the individual transactions that were analyzed, (ii) the individual

premium in each transaction, and (iii) Centerview’s full rationale and basis for selecting a reference

range of approximately 20% to 50% of the Company’s closing stock price on September 25, 2020.

       48.     With respect to Centreview’s Analyst Price Target Analysis beginning on Page 56,

the Proxy fails to disclose (i) the source, dates, and amounts of the individual price targets, or at

least (ii) provide a measure of central tendency that fairly summarizes the results of the analysis.

       49.     With respect to Goldman Sachs’ Selected Companies Analysis beginning on Page

59, the Proxy fails to disclose (i) the objective criteria that Goldman Sachs relied upon in deeming

the selected companies “similar” to the Company, (ii) the individual multiples for each of the

selected companies, and (iii) Goldman Sachs’ full rationale and basis for selecting a 2021E

Adjusted EBITDA multiple range of 7.0x to 8.5x.

       50.     With respect to Goldman Sachs’ Selected Transactions Analysis beginning on Page

61, the Proxy fails to disclose: (i) the objective criteria that Goldman Sachs relied upon in deeming

the acquired companies “similar to certain operations of the Company,” (ii) the individual

multiples for each of the selected transactions, and (iii) Goldman Sachs’ full rationale and basis

for selecting a range of 8.0x to 11.0x Last Twelve Months Adjusted EBITDA to value the

Company.




                                                 14
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 15 of 21




       51.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis beginning on Page 61, the Proxy fails to disclose: (i) Goldman Sachs’ full rationale and

basis for calculating the implied enterprise value as of the end of each fiscal year based on a one-

year forward Adjusted EBITDA multiple range of 7.0x to 8.5x, and (ii) Goldman Sachs’ full

rationale and basis for applying a discount rate of 14%.

       52.     With respect to the Illustrative Discounted Cash Flow Analysis by Goldman Sachs

beginning on Page 62, the Proxy fails to: (i) fully disclose Centerview’s rationale and basis for

selecting discount rate ranges of 9.50% to 10.50%, (ii) fully disclose Centerview’s rationale and

basis for applying a range of Adjusted EBITDA terminal multiples of 7.0x to 8.5x and implied

perpetuity growth rates ranging from 1.1% to 3.4%, and (iii) provide a sensitivity table that

presents the derived enterprise values across the full range of discount rates and exit multiples.

       53.     Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a Proxy discloses financial projections and valuation

information, such projections and valuations must be complete, accurate, and honest. The question

is not simply whether there is a duty to speak, but also whether there may be liability for not having

spoken enough.      With regard to future events, uncertain figures, and other so-called soft

information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. See Campbell v. Transgenomic, et al., No. 18-2198

(8th Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations under

securities laws and collecting cases). Accordingly, Defendants have disclosed some of the

information related to the projections, assumptions, and inputs relied upon by Defendants’

financial advisors, but have omitted crucial line items, reconciliations, and other information.




                                                 15
           Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 16 of 21




Thus, Defendants’ omission renders the projections and summaries disclosed in the Proxy

misleadingly incomplete.

          54.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming shareholder vote concerning the

Proposed Transaction, Plaintiff will be unable to make an informed decision regarding whether to

vote his shares in favor of the Proposed Transaction, and he is thus threatened with irreparable

harm, warranting the injunctive relief sought herein.

                                             COUNT I

(Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          55.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          56.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          57.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements




                                                 16
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 17 of 21




therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       58.     The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

       59.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding the valuation analyses performed by the Company’s Financial Advisors in support of its

fairness opinion.

       60.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s shareholders although they could have done so without extraordinary effort.

       61.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that the Company’s Financial Advisors reviewed

and discussed its financial analyses with the Board, and further states that the Board considered

the financial analyses provided by the Company’s Financial Advisors, as well as its fairness

opinion and the assumptions made and matters considered in connection therewith. Further, the




                                                  17
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 18 of 21




Individual Defendants were privy to and had knowledge of the projections for the Company and

the details surrounding the process leading up to the signing of the Merger Agreement. The

Individual Defendants knew or were negligent in not knowing that the material information

identified above has been omitted from the Proxy, rendering the sections of the Proxy identified

above to be materially incomplete and misleading. Indeed, the Individual Defendants were

required to, separately, review the Company’s Financial Advisors’ analyses in connection with

their receipt of the fairness opinions, question the Company’s Financial Advisors as to its

derivation of fairness, and be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       62.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

review of the Company’s financial projections.

       63.     The Company is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       64.     The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through




                                                 18
           Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 19 of 21




the exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate

and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          65.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          66.   The Individual Defendants acted as controlling persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          67.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          68.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.           The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They




                                                 19
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 20 of 21




were thus directly involved in preparing this document.

       69.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Proposed Transaction. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       70.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       71.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       72.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result




                                                 20
         Case 1:20-cv-10321-JPC Document 1 Filed 12/08/20 Page 21 of 21




of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


 Dated: December 8, 2020                              MONTEVERDE & ASSOCIATES PC
 By:                                                   /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel: (212) 971-1341
                                                      Fax: (212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff

OF COUNSEL:

ADEMI LLP
Guri Ademi
Jesse Fruchter
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Tel: (414) 482-8000
Fax: (414) 482-8001
Email: gademi@ademilaw.com
        jfruchter@ademilaw.com

Attorneys for Plaintiff




                                                 21
